As filed with the Securities and Exchange Commission on September 28, 2011 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 117 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 116 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on October 28, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Small Cap Value II Fund (“Fund”) is incorporated herein by reference to Post-Effective Amendment No. 95 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on December 14, 2010, accession number 0000809593-10-000139 (“PEA No. 95”) Part B:The Statement of Additional Information for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the Fund is incorporated herein by reference to PEA No. 95 Part C:Incorporated herein by reference to PEA No. 95 Signature Page Explanatory Note This Post-Effective Amendment No. 117 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until October 28, 2011, the effectiveness of the registration statement for the American Beacon Small Cap Value II Fund, filed in Post-Effective Amendment No. 95 on December 14, 2010, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 117 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth and the State of Texas, on September 28, 2011. AMERICAN BEACON FUNDS By:/s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 117 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gene L. Needles, Jr. President September 28, 2011 Gene L. Needles, Jr. /s/ Melinda G. Heika Treasurer (Principal Financial Officer) September 28, 2011 Melinda G. Heika W. Humphrey Bogart* Trustee September 28, 2011 W. Humphrey Bogart Brenda A. Cline* Trustee September 28, 2011 Brenda A. Cline Eugene J. Duffy* Trustee September 28, 2011 Eugene J. Duffy Thomas M. Dunning* Trustee September 28, 2011 Thomas M. Dunning Alan D. Feld* Trustee September 28, 2011 Alan D. Feld Richard A. Massman* Chairman and Trustee September 28, 2011 Richard A. Massman R. Gerald Turner* Trustee September 28, 2011 R. Gerald Turner Paul J. Zucconi* Trustee September 28, 2011 Paul J. Zucconi *By/s/ Rosemary K. Behan Rosemary K. Behan Attorney-In-Fact * Power of Attorney, dated May 27, 2009, for W. Humphrey Bogart, Brenda A. Cline, Eugene J. Duffy, Thomas M. Dunning, Alan D. Feld, Richard A. Massman, R. Gerald Turner, and Paul J. Zucconi is incorporated by reference to Exhibit 10 to Post-Effective Amendment No. 77 to the Registration Statement on Form N-1A of the American Beacon Large Cap Value Fund, American Beacon Small Cap Value Fund, and American Beacon International Equity Fund of American Beacon Funds (File No. 033-11387), filed on August 3, 2009.
